Dear Judge Grisham:
Your opinion request to the Attorney General has been referred to me for research and reply. Your question concerns the newly enacted LSA-R.S. 13:42 through 47 which create the Judicial Compensation Commission and were enacted by Act 1077 of 1995.
These statutes, in sum, create the Commission, which makes studies of the salaries payable to judges. The Commission then submits its recommendations to the legislature in a regular session in an even numbered year and thereafter, every two years.
The specific question you ask is:
Can the legislature go beyond acceptance or rejection of the Commissioner's report and amend the report before accepting it? i.e., change the recommendation.
The section of the act pertinent to your question is LSA-R.S. 13:47 which reads as follows:
§ 47. Legislative approval of commission report.
        The salaries recommended in the report shall take effect on the first day of July of the year in which the report was submitted if approved by concurrent resolution adopted by a favorable vote of the majority of the elected members of the each house. The concurrent resolution to approve the recommendations of the report shall be adopted according to the same procedures and formalities, except for submission to the governor, required for the passage of a bill.
The statute is clear that the salaries recommendedin the report will take effect if approved by the resolution of both houses of the legislature. This contemplates an acceptance or rejection of the commission's recommendation only and does not allow the legislature to change that recommendation. In this act, the legislature has delegated the power to set the recommended salaries to the Judicial Compensation Commission, which the legislature created. It has reserved the ultimate power to approve or disapprove that recommendation. In these statutes, the legislature has no power to change the recommendation.
We trust the foregoing answers your questions.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:gbe